UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 From transition period from to Commission File No.: 000-23402 AQUENTIUM, INC. (Exact name of registrant as specified in its charter) Delaware 11-2863244 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 571 Crane Street, building A, Perris, California (Address of principal executive offices) (Zip Code) (951) 674-9200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of May 3, 2013, the registrant had 62,957,403 shares of common stock outstanding. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Consolidated Balance Sheets as of March 31, 2013 (Unaudited) and September 30, 2012 (Audited) 4 Consolidated Statements of Operations for the Three and Six Months Ended March 31, 2013 and 2012 (Unaudited) and from inception (April 30, 2001) to March 31, 2013 5 Consolidated Statements of Cash Flows for the Three and Six Months Ended March 31, 2013 and 2012 (Unaudited) and from inception (April 30, 2001) to March 31, 2013 6 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3: Quantitative and Qualitative Disclosures about Market Risk 15 Item 4: Controls and Procedures 15 PART II – OTHER INFORMATION Item 1: Legal Proceedings 16 Item 1A: Risk Factors 16 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3: Default on Senior Securities 16 Item 4: Mine Safety Information 16 Item 5: Other Information 16 Item 6: Exhibits 17 Signatures 18 2 PART I – FINANCIAL INFORMATION ITEM 1:FINANCIAL STATEMENTS The financial information set forth below with respect to our statements of operations for the three and six month period ended March 31, 2013 and 2012 is unaudited. This financial information, in the opinion of management, includes all adjustments consisting of normal recurring entries necessary for the fair presentation of such data. The results of operations for the three month period ended March 31, 2013, are not necessarily indicative of results to be expected for any subsequent period. Our year end is September 30. 3 AQUENTIUM, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS March 31 September 30, (Unaudited) (Audited) ASSETS Current assets Cash $ $ Prepaid Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable Accrued interest Accrued expense- litigation Advances-related party Accrued rent-related party Salaries payable- related party Total current liabilities Total liabilities Stockholders’ deficit Preferred shares, par value $0.00001 10,000,000 authorized; none issued and outstanding Common stock, par value $0.005 authorized 100,000,000 shares, issued and outstanding 61,957,403 as March 31, 2013 and 56,957,403 September 30, 2012, respectively Additional paid-in capital Accumulated deficit during development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 AQUENTIUM, INC. AND SUBSIDIARIES (A DEVELOPMENT-STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) From Inception (April 30, Three Months Ended Six Months Ended 2001) to March 31, March 31, March31, Income $ Cost of goods sold ) ) Gross margin Selling, general and administrative expenses Impairment loss Depreciation - - Loss from operations ) Other income (expense) Gain on debt settlement Gain on sale of investment /business Rental income Expense- litigation settlement ) Interest expense ) Total other income (expense) Net loss $ ) $ ) ) ) $ ) Loss per common share Basic $ ) $ ) $ ) $ ) Basic weighted average number of common shares outstanding The accompanying notes are an integral part of the consolidated financial statements. 5 AQUENTIUM, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended From inception (April 30, 2001) to March 31, March 31, Cash Flows From Operating Activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Stock for services Stock for joint venture Gain on exchange of stock ) Disposition of subsidiary Stock option compensation Impairment expenses Changes in operating assets and liabilities: Bank overdraft ) Accrued rent Accrued expense-litigation payable Accounts payable Accrued interest Prepaid Salaries payable-related party Net cash used in operating activities ) ) ) Cash Flows From Investing Activities: Investment in joint venture ) Purchase of fixed assets ) Net cash used in investing activities ) Cash Flows From Financing Activities: Stock issued for cash Note payable-related party Advances – related party Capital contribution – founder Capital contribution – office space Net cash provided by financing activities Net increase in cash Cash at beginning of period Cash at end of period $ $ $ The accompanying notes an integral part of the consolidated financial statements. 6 AQUENTIUM, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS - Continued (Unaudited) Six Months Ended From inception(April 30, 2001) to March 31, March 31, Non-Monetary Transactions Stock for debt settlement 5,292,549 and 2,200,000shares issued at $0.0255 and $0.02 per share respectively $ $ $ Stock for interest 467,631 shares issued at $0.0255 per share $ $ $ Stock for officer salaries payable 7,039,820 and3,000,000 shares respectively shares issued $0.0255 and $0.02 per share respectively $ $ $ Stock for licensing agreement 100,000 shares issued at $0.06 per share $ $ $ Stock for acquisitions 1,150,000 shares issued at $0.02 per share $ $ $ Stock issue for salary 10,000,000 shares issued at $0.006 per share $ $ $ Stock for patent pending 4,000 shares issued at 1.00 per share $ $ $ Reduction of liability to a related party by an exchange in investment $ $ $ The accompanying notes are an integral part of the consolidated financial statements. 7 AQUENTIUM, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information with the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of the Company's management, all adjustments (consisting of normal accruals) considered necessary for a fair presentation of these financial statements have been included. The results for the periods presented are not necessarily indicative of the results for the full year and should be read in conjunction with the audited consolidated financial statements for the year ended September 30, 2012 included in our Annual Report on Form 10-K, filed on December 27, 2012. NOTE 2 - GOING CONCERN The Company's financial statements are prepared using generally accepted accounting principles applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has an accumulated deficit of $3,714,152 and has limited revenues to cover its operating costs. This uncertainty raises substantial doubt about the Company's ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on additional sources of capital and the success of the Company's plan. The accompanying financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might result from the outcome of this uncertainty. NOTE 3 - BUSINESS DESCRIPTION A.Business Aquentium, Inc. (a Delaware corporation) is a diversified holding company in the development stage. (See Note 4B "Development Stage Company"). Its holdings include a solar energy company for solar farms, residential and commercial buildings (Aquentium Solar, Inc.), a company for research and development of algae energy projects, (New American Energy, Inc.), a Waste-To-Energy company for the development of waste-to-energy projects and recycling systems (Environmental Waste Management, Inc.), a housing company for the development of emergency and re-deployable housing structures (H.E.R.E. International, Inc.), an early-stage entertainment company that for the development of motion pictures, music, print publications, and consumer products (Canby Group, Inc.), and (Aquentium De Mexico) for any housing, energy, and water treatment business done in the Country of Mexico. The subsidiaries were not active during the period ending March 31, 2013. NOTE 4 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A.Principles of Consolidation The consolidated financial statements include the accounts of the Company and its subsidiaries.There was no activity in any of the subsidiaries. 8 B.Development-Stage Company The accompanying consolidated financial statements have been prepared in accordance with Financial Accounting Standards Board’s Accounting Standard Codification (FASB ASC) 915-205 “Development-Stage Enterprises". A development-stage enterprise is one in which planned principal operations have not commenced or if its operations have commenced, there has been no significant revenue there from. Development-stage companies report cumulative costs from the enterprise’s inception. C.Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. D.Loss per Share Basic earnings (loss) per share includes no dilution and is computed by dividing income available to common stockholders by the weighted average number of common shares outstanding for the period. Dilutive earnings (loss) per share reflect the potential dilution of securities that could share in the earnings of the Company. Dilutive earnings (loss) per share are equal to that of basic earnings (loss) per share as the effects of stock options and warrants have been excluded as they are anti-dilutive. E.Revenue Recognition The Company recognizes revenue upon shipment of a product to the customer or upon completion of the service the Company is providing. NOTE 5 -RECENT ACCOUNTING PRONOUNCEMENTS The Company does not expect the adoption of any recent accounting pronouncements to have a material impact on the Company’s financial statements. NOTE 6 -STOCK ISSUED On May 14, 2012 the Company issued 10,000,000 shares of common stock with a value of $60,000 ($0.006 per share) for accrued salary. On June 8, 2012 the Company issued 500,000 shares of common stock with a value of $12,500 ($0.025 per share) for cash. On February 22, 2013 the Company issued 500,000 shares of common stock with a value of $25,000 ($0.05 per share) for service. On March 27, 2013 the Company issued 5,000,000 shares of common stock with a value of $50,000 ($0.01 per share) for cash. 9 NOTE 7 - RELATED PARTY TRANSACTIONS Mark T. Taggatz, President, CEO and Chairman of the Board had the following transactions with the Company: a) Mr. Taggatz is the majority shareholder and an officer and director of Ozone Safe Food (OSF). Through OSF, Mr. Taggatz has advanced funds to pay for expenses on behalf of the Company. Mr. Taggatz and affiliates have a total outstanding balance of $194,834 as of March 31, 2013. b) The Company recorded compensation of $120,000 as salary payable for the six month periods ending March 31, 2013 and 2012 which are accrued but not paid. Total salaries payable as of March 31, 2013 and September 30, 2012 was $1,775,357 and $1,655,757 respectively. c) The Company entered into a lease agreement with Sani Dri and has accrued rent payable of $168,000 as of March 31, 2013. (See Note 12 “Lease Agreement”). Sani Dri is a Company Mr. Taggatz controls. The lease terminated as of September 30, 2012. NOTE 8 - ACCRUED INTEREST As a result of arbitration during the fiscal year 2007, a former landlord was awarded a judgment against the Company totaling $177,247. The Company is accruing interest on the judgment at an annual rate of seven percent on the outstanding balance.During the six month period ended March 31, 2013the Company accrued interest of $6,020 for the outstanding judgment resulting in total interest accrued as of March 31, 2013 of $66,588. (See Note 9: Commitments and Contingencies) NOTE 9 - COMMITMENTS AND CONTINGENCIES Effective September 1, 2004, the Company exercised an option to lease 84,772 square feet of building space on an average monthly basis of $31,897 per month. The Company was assigned the lease rights of the other tenants in the building and collected rents from those tenants. For the years ending September 30, 2009 and 2008, the Company recorded no lease expenses in connection with these leases. The Company had an option to purchase the building for $5.1 million. The largest tenant in the building was eFoodsafety.com. During the year ended September 30, 2007, the Company was party to an arbitration hearing with the landlord pertaining to the lease of the building and the sub-lease of portions of the building to its sub-tenants. On April 11, 2007, the arbitrator granted legal fees to the landlord in the amount of $47,000. On April 19, 2007 and June 29, 2007, amended notices of ruling were heard by the Superior Court of California, County of Riverside resulting in a judgment awarded on September 21, 2007 to the landlord of $146,917 including fees and interest. Additionally, on August 17, 2007, the landlord received a judgment against the Company of $29,692 pertaining to termination of the Company’s occupancy of the building. The Company was a plaintiff in suits against the individual sub-tenants pertaining to rent withheld by the sub-tenants. No determination of these cases has been concluded. As of March 31, 2013, $177,247 for the judgment plus accrued interest of $66,588 has been accrued by the Company for a total liability of $243,835. On February 2, 2010 the Company entered into agreements with two municipalities in China to convert waste material into energy. Under the terms of the agreement the municipalities would provide the waste material to the Company, land for the Company to build the conversion plant and buy the resulting energy produced from the Company. These projects will require substantial funding which must be arranged and provided by the Company along with the conversion plant construction and operations. As of this date no activity beyond the signing of the agreements has been completed. 10 On March 1, 2010, the Company signed a consulting agreement with an individual giving the individual 100,000 shares of common stock with a value of $5,000. Under the terms of the agreement the individual can earn additional shares of the Company stock plus commissions based on the sales initiated by the individual. NOTE 10- JOINT VENTURES In March 2004, Aquentium entered into 50/50 joint venture. Aquentium Hong Kong, Ltd., a Chinese limited liability company, was formed to manufacture market and sell Aquentium's products and/or services, if any, in Asia for a period of 10 years. As of March 31, 2013, the joint venture had no further activity. On August 18, 2008, the Company signed a business development agreement with Megaros, Inc. Under the terms of the agreement Megaros will receive commissions starting at five (5) percent of the first $1,000,000 of sales and decreasing one (1) percent for each $1,000,000 of additional sales of the Company’s products. On July 28, 2009, the Company signed a joint venture agreement with an individual for the production and harvesting of algae on property owned by the individual. Under the terms of the agreement the Company is required to raise substantial capital within twenty four months of the date of the agreement plus manage the joint venture on behalf of both parties. The Company was obligated to a one-time fee of $15,000, which has been paid, plus an annual fee of $250,000 payable to the individual, once production commences. As there has been no activity and the obligation of the Company has not been met, the Company has impaired the investment of $15,000 at September 30, 2010. NOTE 11 - LEASE AGREEMENT On October 1, 2009, the Company entered into a lease agreement with Sani-Dri, Sani-Dri is controlled by the wife of Mr. Taggatz. The Company has exclusive distribution territories for the Sani-Dri ozone hand dryer. Under the terms of the agreement the Company is subleasing 8,000 square feet of commercial office and warehouse space for three years. They will pay the affiliate rent of $4,000 per month through the year ending September 30, 2010; $4,800 per month for year two ending September 30, 2011 and $6,000 per month for year three ending September 30, 2012. The lease has expired and was not renewed. 11 Reference in this report to “Aquentium’” “we,” “us,” and “our” refer to Aquentium, Inc. and its subsidiaries. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS The Securities and Exchange Commission (“SEC”) encourages companies to disclose forward-looking information so that investors can better understand future prospects and make informed investment decisions. This report contains these types of statements. Words such as “may,” “expect,” “believe,” “anticipate,” “estimate,” “project,” or “continue” or comparable terminology used in connection with any discussion of future operating results or financial performance identify forward-looking statements. You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report. All forward-looking statements reflect our present expectation of future events and are subject to a number of important factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. 12 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Executive Overview Aquentium, Inc. is a holding company of six wholly-owned subsidiaries and we have interests in joint ventures, as well as business opportunities related to ozone equipment and structural insulated panels. During the past year, we have actively expanded our focus into providing green technologies and solutions to businesses throughout the world. We are expanding our business in the area of alternative energy and are currently pursuing Waste-to-Energy projects throughout the world as well as the production of algae bio-fuels. We have been focused on bringing Waste-to-Energy solutions to the countries in Europe, South America, Asia and the country of Mexico. Management is very optimistic about the worldwide demand for such technology. On a daily basis Aquentium plans to sell and market our complete line of ozone sanitation equipment. This technology is designed for use in food processing, beverage processing, hotels, schools, hospitals, and veterinarian clinics. In addition to our distributors, the company also markets directly to these industries. As of the date of this filing we have minimal operations and have recorded minimal revenues for the past two years. Our focus for the next twelve months will be to obtain additional funding to develop and expand our operations and new projects. Our success will depend on our ability to obtain funding through equity and/or debt transactions. However, with the downturn of the United States and world economies, we will encounter substantial competition for the limited financing that will be available in the market place. If we are unable to obtain financing, then we will likely delay further business development of any of our products, marketing and other projects and joint ventures. Potential investors must recognize that we have limited capital available for the development of our business plan and all risks inherent in a new and inexperienced enterprise are inherent in our plan to launch operations. In summary, management continues to position the company in a way to best benefit from worldwide economic conditions, trends, events, and demand for new technologies. Liquidity and Capital Resources From inception (April 30, 2001) to March 31, 2013, we had an accumulated deficit of $3,714,152. We recorded a net loss of $99,767 and $166,993 for the three and six months ending March 31, 2013 and $84,795 and $165,259 for the same periods in 2012. The reduced loss was minimal in 2013 over 2012. Based on these numbers there is substantial doubt that we can continue as a going concern unless we obtain external funding. Management plans to continue limited operations until we obtain additional funding to expand our operations. Working capital is a negative $2,381,894 as of March 31, 2013 compared to a negative $ 2,289,092 as of September 30, 2012. Cash used in operations totaled $11,049 during the period ending March 31, 2013 compared to $9,125 during the same period in 2012. Funds provided from financing activities were $51,600 in 2012 compared to $14,125 in 2011. Financing was provided by the sale of 5,000,000 shares of common stock to one individual and an advance of $1,600 from a related party in 2013 and $14,125 from a related party in 2012. 13 During the past two fiscal years we have relied primarily on related party advances and loans and the issuance of our common stock to satisfy our cash requirements. During the six month period ended March 31, 2013 we have received advances from our President, Mark T. Taggatz, who has a total outstanding balance of $176,797 plus an outstanding balance of $18,037 from Ozone Safe Food, Inc., a related party. The advances are used for operational expenses in the normal course of business. We anticipate that Mr. Taggatz or our affiliates may provide advances in the future; however, we have not entered into written agreements with any person and, therefore, no one is obligated to provide advances to us. Management expects to continue to issue common stock to pay for acquisitions, services and agreements. Any issuance of common stock will likely be pursuant to exemptions to the registration requirements provided by federal and state securities laws. The purchasers and manner of issuance will be determined according to our financial needs and the available exemptions. We do not currently intend to make a public offering of our stock. We also note that if we issue more shares of our common stock our shareholders may experience dilution in the value per share of their common stock. We intend to rely on debt and equity financing, capital contributions from management and sales of our common stock to pay for costs, services, operating leases, litigation expense and future development of our business opportunities. Accordingly, our focus for the next twelve months will be to obtain additional funding through debt or equity financing, but as of the date of this filing we have not finalized agreements for additional funding. Our success in obtaining funding will depend upon our ability to sell our common stock or borrow on terms that are financially advantageous to us. If we are unable to obtain financing, then expansion of our operations will be delayed and our subsidiaries may remain inactive. Results of Operations We recorded no revenue in the three and six months ending March 31, 2013 and 2012. The general and administrative expense during the three and six months ended March 31, 2013 was $96,757 and $160,973 compared to $81,785 and $164,433 for the same periods in 2012. Management anticipates our general and administrative expenses will increase when we launch full operations related to the business opportunities we are currently investigating. Expenses for the three and six months ended March 31, 2013 and 2012 were related to accrued salaries payable, interest expense due to outstanding loans and interest related to a legal settlement. Interest expense totaled $6,020 for the six months ended March 31, 2013 and 2012, respectively. Management anticipates net losses will continue over the next two to three years as we develop our operations. Off-Balance Sheet Arrangements None Commitments and Contingent Liabilities Prior to the 2007 year, we leased the Tennant Desert property in North Palm Springs, California. We subleased portions of this building and received rental income from the subleases. Due to a dispute with the landlord of the Tennant Desert property in August 2007, we moved to a new office. As a result of the legal action brought by the landlord, a judgment was filed against Aquentium and we have recognized an accrued a liability of $177,247, plus interest of $66,588 for a total of $243,835, related to the judgment awarded to the landlord of the Tennant Desert property. 14 On July 28, 2009, Aquentium entered into a joint venture agreement with Clinton Jim, an individual, to produce and harvest algae on 475.450 acres of land located near Standing Rock, New Mexico. Mr. Jim agreed to provide the land and Aquentium agreed to secure funding for the proposed budget of $44 million (US) for the development of this project. Under the agreement Aquentium provided an initial capital contribution of $15,000 to secure the use of the land and Aquentium agreed to manage the business operations. Also, Mr. Jim will receive an annual payment of $250,000 once production begins. If Aquentium fails to raise the necessary funding within 24 months of the effective date of the agreement, the joint venture agreement will become void. The joint venture agreement may be terminated by an agreed buyout, or expiration of its term, through July 27, 2108. As of the date of this filing, we have contributed $15,000 to secure the use of the land, but have not raised the necessary funds to move forward with this project. The $15,000 was impaired in the quarter ended December 31, 2011. On February 2, 2011 the Company entered into agreements with two municipalities in China to convert waste material into energy. Under the terms of the agreement the municipalities would provide the waste material to the Company, land for the Company to build the conversion plant and buy the resulting energy produced from the Company. These projects will require substantial funding which must be arranged and provided by the Company along with the conversion plant construction and operations. As of this date no activity beyond the signing of the agreements has been completed. On July 21, 2011, the Company entered into a joint venture with a company for construction waste to energy plants in Canada. Under the terms of the agreement the Company is responsible for the design and construction of the plants along with financing 50% of the joint venture. These projects may require substantial funding by the Company before any benefits are derived from the joint venture. ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 4: CONTROLS AND PROCEDURES Disclosure Controls and Procedures We maintain disclosure controls and procedures (as defined in Rule 13a-15(e) or 15d-15(e) under the Exchange Act) that are designed to ensure that information required to be disclosed in our filings under the Exchange Act is recorded, processed, summarized and reported within the periods specified in the rules and forms of the SEC. This information is accumulated to allow timely decisions regarding required disclosure. Our Chief Executive Officer, who also acts in the capacity of principal financial officer, evaluated the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report and based on that evaluation he concluded that our disclosure controls and procedures were effective. Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act). Management conducted an evaluation of the effectiveness of our internal control over financial reporting and determined that there were no changes made in our internal control over financial reporting during the first quarter of our 2012 fiscal year that have materially affected or are reasonably likely to materially affect our internal control over financial reporting. 15 PART II – OTHER INFORMATION ITEM 1: LEGAL PROCEEDINGS None ITEM 1A:RISK FACTORS Not applicable ITEM 2: UNREGISTERED SALE OF UNREGISTERED SECURITIES AND USE OF PROCCEDS On February 22, 2013 the Company issued 500,000 shares of common stock with a value of $25,000 ($0.05 per share) for service. On March 27, 2013 the Company issued 5,000,000 shares of common stock with a value of $50,000 ($0.01 per share) for cash ITEM 3:DEFAULT ON SENIOR SECURITIES None ITEM 4: MINE SAFETY INFORMATION Note applicable ITEM 5: OTHER INFORMATION None 16 ITEM 6: EXHIBITS No. Description 31 Chief Executive Officer Certification and Principal Financial Officer Certification 32 Section 1350 Certification 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document 101.LAB** XBRL Taxonomy Extension Label Linkbase Document 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document ** XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 17 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AQUENTIUM, INC. Date: May 6,2013 By: /s/ Mark T. Taggatz Mark T. Taggatz President Chief Executive Officer Principal Financial and Accounting Officer 18
